In re Brauner, Francis; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 394-652.
Granted. The district court is ordered to act expeditiously on relator’s application for post-conviction relief which the Docket Master for the Orleans Parish Criminal District Court indicates was filed on March 2, 2010. The court is further directed to provide this Court with a copy of its ruling when it has acted.
VICTORY and CLARK, JJ., would transfer the case to the court of appeal based on defendant’s intentional bypassing of that court.